Citation Nr: 1742133	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  06-25 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel







FINDING OF FACT

The Veteran has not met his evidentiary burden to show that the evidence is at least in equipoise as to the question of being unable to secure or follow substantially gainful employment, consistent with his education and work experience.   


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 1992 through July 1994.

This matter comes before the Board of Veterans' Appeals (Board) as part of the appeal for an increased rating for headaches.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an October 2015 Board decision, the Board accepted jurisdiction over the claim pursuant to Rice and remanded it for further development.

The requested actions having been completed to the extent possible, and the claim having been readjudicated by the RO in a May 2017 Supplemental Statement of the Case (SSOC), the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The October 2015 remand instructions directed the RO to send the Veteran notice regarding the issue of entitlement to a TDIU and request that he submit an updated VA Form 21-4192 (Request for Employment Information in Connection with a Claim for Disability Benefits), obtain the Veteran's vocational rehab file, and afford the Veteran an appropriate examination to determine the effect of his service-connected disabilities on his ability to secure and follow substantially gainful employment.  The Veteran was informed that missing his scheduled examinations without good cause could lead to the denial of his claim.

In December 2015, the U.S. Postal Service notified the RO that the address they had on file for the Veteran was no longer in use.  The RO attempted to identify and confirm the Veteran's current address.  A search conducted in April 2016 using the Veteran's personally identifiable information uncovered an address and several potential phone numbers for the Veteran.  In June 2016, the RO attempted to contact the Veteran by telephone, but the person who answered the phone indicated it was the wrong number.  Two letters were sent to the Veteran's bank in July 2016 to attempt to verify his address.  Also in July 2016, the RO contacted the Veteran's representative in an attempt to verify his address.  In November 2016, the RO again attempted to make contact with the Veteran by telephone, all of the numbers listed were either out of service, or there was no answer and no option to leave a voicemail.

Appropriate notice, including a VA Form 89-40 (Veteran's Application for Increased Compensation Based on Unemployability), was sent to the Veteran's updated address in April 2016.  No reply was received from the Veteran.

Email correspondence from April 2016 indicated the RO attempted to locate the Veteran's vocational rehabilitation file.  A Vocational Rehabilitation and Employment Officer responded that the Veteran's case was closed in 2003 and the file was destroyed.  The negative response has been associated with the claims file.

The RO issued a request for a physical examination in June 2016; the Veteran's updated address is listed on the request.  As detailed above, several attempts were made to contact the Veteran by telephone.  The VA examination was never scheduled since, despite several attempts, the RO was unable to establish contact with the Veteran.

Accordingly, the Board is satisfied that VA has made reasonable efforts to fulfil the October 2015 remand directives by locating the Veteran's updated address, sending him appropriate notice, documenting the unavailability of the Veteran's vocational rehab file, and making several unsuccessful attempts to contact the Veteran to schedule a VA examination.  The duty-to-assist is not a one-way street.  As such, VA has substantially complied with the October 2015 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, 11 Vet. App. at 271.

Initially, the Board notes the Veteran is service connected for reflex sympathetic dystrophy of the foot and ankle associated with residuals of fracture of proximal shaft of right femur with shortening of the right lower extremity (rated as 30 percent disabling), residuals of fracture of right patella and tibial plateau (rated as 20 percent disabling), and residuals of fracture of proximal shaft of right femur with shortening of the right lower extremity (rated as 10 percent disabling), with a total combined disability rating of 50 percent.  His disability rating does not meet the percentage requirement for entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  However, even if the Veteran fails to meet the percentage standards required by 38 C.F.R. § 4.16(a), the Board will nonetheless consider whether a TDIU is warranted on an extra-schedular basis under 38 C.F.R. § 4.16(b).

The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran was afforded a VA examination in December 1995.  He reported near-constant pain in his right knee and occasional pain in his right femur.  The examiner noted he used a cane for ambulation, walked with an obvious limp, sat and stood without difficulty, dressed and undressed himself without difficulty, and climbed on an off the examination table without difficulty.  The examiner found no immediately obvious limitation of motion or pain on motion through observation of the Veteran.

In June 2005, the Veteran was afforded a second VA examination.  The examiner noted his postoperative course was complicated by chronic pain and nonunion of his femur.  The Veteran continued to ambulate with the assistance of a cane, and reported he could climb stairs with difficulty.  He reported he attempted to gain employment following the accident, but had been unable to maintain a job due to his chronic pain.  Range of motion testing of the right hip revealed flexion to 45 degrees, extension to 30 degrees, and full internal and external rotation.  Right knee extension was to 0 degrees, and right knee flexion was to 30 degrees.  The right ankle had full active range of motion to dorsiflexion, plantar flexion, eversion, and inversion; however, there was pain with movement.  The examiner noted the Veteran's gait was limited by pain.  The assessment was status post motor vehicle accident in 1993 with right femur, patella, and tibial plateau fractures; residuals of an intramedullary nail in the femur and screws in tibial plateau; nonunion of femur at midshaft; chronic pain syndrome with RSD of the right leg; and resulting ongoing physical disability.  The examiner did not note whether the Veteran's disability resulted in any functional impact.

The Veteran has not provided, and VA has not identified, any other medical records pertaining to the Veteran's service-connected disabilities.  As such, there is no additional medical evidence, beyond the VA examinations, indicating the functional impact of the Veteran's disabilities or their impact on his ability to gain and maintain substantial employment.

The Veteran submitted a statement in September 2005 indicating that following his accident in 1993, he attempted to return his life to normal and obtain a job.  Unfortunately, he reported being unable to maintain that job due to the pain in his right leg and his numerous medical appointments.  In an October 2006 application for nonservice connected pension, the Veteran reported that he completed four years of college and he last worked in 1995.

There is no evidence in the record indicating the Veteran's service connected disabilities render him totally incapable of gaining or maintaining substantial employment.  The December 1995 and June 2005 VA examinations do not indicate that his limited range of motion or pain caused objective functional loss or totally prevented him from maintaining employment.  

The Veteran reported that the constant pain in his right leg precluded him from maintaining employment, but has not provided any information explaining what his previous employment was or how his pain made it impossible for him to work.  There is no evidence the Veteran attempted sedentary work, or that his service-connected disabilities rendered him incapable of sedentary work.  Further, he reported he completed four years of college, making him qualified to perform work other than physical labor.

Moreover, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).  

Accordingly, the Board finds that the Veteran has not met his evidentiary burden that his disabilities cause him to be unable to secure or follow a substantially gainful occupation, consistent with his education and work experience.  Therefore, there is no basis to refer the TDIU for extra-schedular consideration.






ORDER

Entitlement to a TDIU is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


